DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species II (Fig 4a-9) in the reply filed on 03/14/2022 is acknowledged. Figure 1 is included in this election after further consideration. Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/14/2022.  The cam block (17) is not shown in the elected species. 

Claim Objections
Claim 20 is objected to because of the following informalities:  There is a word missing between “the bolt away the latched position”. Examiner interprets this to read “the bolt away from the latched position”. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the longitudinal axis of the sleeve, the latch blade must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claim 13, Applicant discloses a latch blade however, other than stating that the dead latch has a latch blade (paragraph 70), Applicant has not provided any further details or shown in the figures what the latch blade is, and how the latch blade clearly works with the rest of the components, and how it is assembled into/on the dead latch. For the purposes of examination, it is considered a protruding component on 32. Claims 14-16 are rejected based on their dependency on claim 13. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claim 3 Applicant uses the term bolt pin, however this is not consistent with the specifications. There is no bolt pin disclosed with a reference number in the specifications. For the purposes of examination this is considered the pivot pin.
Regarding claim 13, Applicant uses the term rotatable lever, however this term is inconsistent with the specifications. In the specifications, Applicant states that the dead latch is coupled to the arm 12 via a U-shaped blocker 36 and a lock lever 40, wherein the lock lever has a dead latch receiver 44. For the purposes of examination, it is considered that the lock lever 40 is the rotatable lever as recited in claim 13 and that the one or more openings in claim 13 correspond to the blocker receiver openings 38. 
Claims 14-16 are rejected based on their dependency on claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-7,17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajuch US 5501492. 

Regarding claim 1, Kajuch discloses a latch assembly comprising: 
a sleeve (16); 
a bolt (30) movable between a latched position (fig8) in which the bolt extends out of the sleeve and an unlatched position (fig7) in which the bolt is substantially inside the sleeve; and 
a latch arm (38+46) positioned within the sleeve, the latch arm including a blocking surface (surface & ends of 50) movable between a blocking position (fig8, 50 engaging lower walls of 16 – see col. 3  lines 24-49) that blocks the bolt from moving from the latched position to the unlatched position and an unblocked position (fig7,9, 50 moving up the groove 55) that allows the bolt to move between the latched position to the unlatched position.

Regarding claim 4, Kajuch discloses the latch assembly of claim 1, wherein the latch arm pivots between a first position (fig8) in which the blocking surface is in the blocking position and a second position (fig9) in which the blocking surface is in the unblocked position.

Regarding claim 5, Kajuch discloses the latch assembly of claim 4, further comprising a latch arm pin (44) extending substantially transversely with respect to a longitudinal axis (along length of sleeve) of the sleeve, wherein the latch arm is pivotally connected to the latch arm pin. (fig7-9)

Regarding claim 6, Kajuch discloses the latch assembly of claim 1, wherein movement of the latch arm is initiated by rotation of a handle (key can act as a handle as handle is defined in Merriam-Webster online as “a part that is designed especially to be grasped by the hand,” and a key is grasped by the hand) of the latch assembly. (fig7-9, col2 line 62)

Regarding claim 7, Kajuch discloses the latch assembly of claim 6, wherein the latch assembly further comprises an arm receiver (48) engageable with a portion (engageable with 38 and 46) of the latch arm, the arm receiver rotatable (with 38) when a user rotates the handle of the latch assembly, and wherein rotation of the arm receiver moves the portion of the latch arm. (col. 2 lines 60-65)

Regarding claim 17, Kajuch discloses the latch assembly comprising: 
a housing (28); 
a bolt (30) movable between a latched position (fig8) extending out of the housing and an unlatched position (fig7) in which the bolt is substantially inside the housing; 
a latch arm (38,42,46) configured to move with the bolt when the bolt moves between the latched and unlatched positions; and 
means (18+62+64) for infinitely adjusting a backset of the latch assembly relative to an elongated slide opening (interior of 28) of the housing so that the latch assembly may be installed in a door without a predetermined backset measurement position. (fig7-9, col.3 lines 17-23, col.3 line 60-col.4 line 18)

Regarding claim 18, Kajuch discloses the latch assembly of claim 17, wherein the means for infinitely adjusting the backset slides along (Note: Along is defined by Merriam Webster as “in a line matching the length or direction of,” 18 of the backset slides along the direction of latch arm, left to right on the page, fig7-9) the latch arm along a predetermined path (determined by 62) so that the backset can be adjusted to any position along the predetermined path. (fig7-9)

Regarding claim 19, Kajuch discloses the latch assembly of claim 17, wherein the means for infinitely adjusting the backset comprises a floating latch actuator (key) coupled to the latch arm and to the elongated slide opening in the housing, wherein the floating latch actuator is aligned with the elongated slide opening. (fig7-9)


Claim(s) 1-3,9,11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teetor US 2753201.

Regarding claim 1, Teetor discloses a latch assembly comprising: 
a sleeve (20); 
a bolt (22) movable between a latched position (fig1) in which the bolt extends out of the sleeve and an unlatched position (fig3) in which the bolt is substantially inside the sleeve; and 
a latch arm (50) positioned within the sleeve, the latch arm including a blocking surface (end of 50 that engages 55) movable between a blocking position (fig1) that blocks (by being maintained in position and therefore, causing bolt to hold its position) the bolt from moving from the latched position to the unlatched position and an unblocked position (fig3) that allows the bolt to move between the latched position to the unlatched position.

Regarding claim 2, Teetor discloses the latch assembly of claim 1, wherein the bolt is further configured to pivot (at 60) from the latched position, the bolt pivoting about an axis (at 60) substantially transverse with a longitudinal axis (along length of sleeve, left to right of page, fig3) of the sleeve.

Regarding claim 3, Teetor discloses the latch assembly of claim 2, further comprising a bolt pin (60) extending substantially transversely to the longitudinal axis of the sleeve, wherein the bolt is pivotally connected to the bolt pin. (fig3)

Regarding claim 9, Teetor discloses the latch assembly of claim 1, further comprising an inner sleeve (30) slidably received by the sleeve, and wherein the inner sleeve interacts with the bolt and slides relative to the sleeve when the bolt is moved between the latched position and unlatched position. (fig1-3)

Regarding claim 11, Teetor discloses the latch assembly of claim 9, wherein the bolt is configured to slideably move within the sleeve and is further configured to pivot (see fig 1-5) from the latched position, the bolt pivoting about an axis (at 60) substantially transverse with a longitudinal axis (left to right of page) of the sleeve.

Regarding claim 12, Teetor discloses the latch assembly of claim 1, wherein the latch assembly further comprises: 
an inner sleeve (30) coupled to the latch arm and configured to slide longitudinally within the sleeve, the inner sleeve urging the bolt toward the latched position; and 
means (engagement of 30 with 31) for preventing unlatching of the bolt by blocking sliding movement of the inner sleeve in the housing.

Claim(s) 1,9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sterling US 4135746.

Regarding claim 1, Sterling discloses a latch assembly comprising: 
a sleeve (housing where 45 is labeled in fig11-12, and 50 & 49; NOTE: Merriam-Webster online defines sleeve as “an open-ended flat or tubular packaging or cover,” 45 housing+50+49 make up an open ended (open where bolt projects outward) flat (flat sides) cover (covers the internal components).); 
a bolt (103) movable between a latched position (fig1) in which the bolt extends out of the sleeve and an unlatched position (fig3) in which the bolt is substantially inside the sleeve; and 
a latch arm (55+51+85) positioned within the sleeve, the latch arm including a blocking surface (59) movable between a blocking position (55 pushed down see fig2 arrow) that blocks (by locking movement of spindle 51 and bolt) the bolt from moving from the latched position to the unlatched position and an unblocked position (55 not pushed and therefore not locking movement of 51 and bolt) that allows the bolt to move between the latched position to the unlatched position. (fig3-12)

Regarding claim 9, Sterling discloses the latch assembly of claim 1, further comprising an inner sleeve (92) slidably received by the sleeve, and wherein the inner sleeve interacts with the bolt and slides relative to the sleeve when the bolt is moved between the latched position and unlatched position. (fig3-12)

Regarding claim 10, Sterling discloses the latch assembly of claim 9, further comprising a biasing member (110) configured to urge the inner sleeve into engagement with the bolt, and wherein the biasing member naturally urges the bolt into the latched position. (fig3-12)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teetor US 2753201, alone. 

Regarding claim 20, Teetor teaches an apparatus and therefore, it would have been obvious to one of ordinary skill before the time the invention was effectively filed that Teetor is capable of teaching method of operating a latch assembly, the method comprising the steps of: 
providing a latch assembly (fig1) installed on a door (10), the latch assembly including a bolt (22) movable between a latched position (fig1)  and an unlatched position (fig3), the latch assembly further including a latch arm (50) movable between a first position (fig1) that blocks pivoting of the bolt and a second position (fig3) that does not block pivoting of the bolt; moving the latch arm from the first position to the second position by rotating a door handle (54); and pivoting the bolt away from the latched position and moving the bolt to the unlatched position by opening the door.

Allowable Subject Matter
Claims 13-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
References of record do not teach all of claim 1 and 12, as well as the means for preventing the unlatching comprising a dead latch which itself comprises a latch blade, rotatable lever, and a blocker as recited in claim 13. Examiner can find no reason to combine or modify references without the use of impermissible hindsight. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to latch assemblies.
	See PTO 892 for other related but not relied upon prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675